BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock iShares ® Alternative Strategies V.I. Fund BlackRock iShares ® Dynamic Allocation V.I. Fund BlackRock iShares ® Dynamic Fixed Income V.I. Fund BlackRock iShares ® Equity Appreciation V.I. Fund (each a “Fund” and collectively, the “Funds”) Supplement dated December 30, 2015 to the Statement of Additional Information dated May 1, 2015 Effective January 1, 2016, the following changes are made to the Funds' Statement of Additional Information: The section entitled “Management and Advisory Arrangements  Other Funds and Accounts Managed  iShares Alternative Strategies V.I.” is deleted in its entirety and replaced with the following: iShares Alternative Strategies V.I. Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Delbert Stafford, CFA 3 0 0 0 0 0 $13.64 Million $0 $0 $0 $0 $0 Amy Whitelaw 30 331 131 0 0 0 $19.15 Billion $245.4 Billion $38.10 Billion $0 $0 $0 Vishal Karir, CFA* 0 0 0 0 0 0 $0 $0 $0 $0 $0 $0 * Information is as of November 30, 2015. The section entitled “Management and Advisory Arrangements  Other Funds and Accounts Managed  iShares Dynamic Allocation V.I.” is deleted in its entirety and replaced with the following: iShares Dynamic Allocation V.I. Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Delbert Stafford, CFA 3 0 0 0 0 0 $13.30 Million $0 $0 $0 $0 $0 Amy Whitelaw 30 331 131 0 0 0 $19.15 Billion $245.4 Billion $38.10 Billion $0 $0 $0 Vishal Karir, CFA* 0 0 0 0 0 0 $0 $0 $0 $0 $0 $0 * Information is as of November 30, 2015. The section entitled “Management and Advisory Arrangements  Other Funds and Accounts Managed  iShares Dynamic Fixed Income V.I.” is deleted in its entirety and replaced with the following: iShares Dynamic Fixed Income V.I. Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Delbert Stafford, CFA 3 0 0 0 0 0 $15.78 Million $0 $0 $0 $0 $0 Amy Whitelaw 30 331 131 0 0 0 $19.15 Billion $245.4 Billion $38.10 Billion $0 $0 $0 Vishal Karir, CFA* 0 0 0 0 0 0 $0 $0 $0 $0 $0 $0 * Information is as of November 30, 2015. The section entitled “Management and Advisory Arrangements  Other Funds and Accounts Managed  iShares Equity Appreciation V.I.” is deleted in its entirety and replaced with the following: iShares Equity Appreciation V.I. Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Delbert Stafford, CFA 3 0 0 0 0 0 $15.72 Million $0 $0 $0 $0 $0 Amy Whitelaw 30 331 131 0 0 0 $19.15 Billion $245.4 Billion $38.10 Billion $0 $0 $0 Vishal Karir, CFA* 0 0 0 0 0 0 $0 $0 $0 $0 $0 $0 * Information is as of November 30, 2015. The section entitled “Management and Advisory Arrangements  Portfolio Manager Compensation Overview  Discretionary Incentive Compensation  Messrs. Christiansen and Stafford” is deleted in its entirety and replaced with the following: Messrs. Karir and Stafford Discretionary incentive compensation is a function of several components: the performance of BlackRock, Inc., the performance of the portfolio manager's group within BlackRock, Inc. and the individual's performance and contribution to the overall performance of these portfolios and BlackRock, Inc. Among other things, BlackRock's Chief Investment Officers make a subjective determination with respect to each portfolio manager's compensation based on the performance of the Funds and other accounts managed by each portfolio manager. Performance is generally measured on a pre-tax basis over various time periods including 1-, 3- and 5- year periods, as applicable.
